Title: To James Madison from George William Erving, 29 January 1808
From: Erving, George William
To: Madison, James


No. 31Private
Dear Sir
Madrid Jany 29t. 1808

My last unofficial letter was of the 6. Inst.  I have not any thing at present very particular to add to that, & what else I have lately written.  Every movement of the french Emperor seems to add to the apprehensions which prevail here; & every movement renders any plan which may have been heretofore contemplated for counteracting his views, more & more desperate.  They are brought into the predicament which was Easily to have been anticipated for a govt. so managed; one where there is neither talents, Energy, nor good faith;  now, all is apprehension, & uncertainty.  The wedge was regularly inserted under plea of invading Portugal; that object effected, pretexts have been made use of, but no clear & satisfactory Explanations have been given: The ports of Spain are to be occupied; but it does not appear that Spain was asked for or wants troops for that purpose: as to the plan of attacking Gibraltar that begins to be considered as absurd: as a plea it is no longer necessary: Every thing that had been calculated to inspire confidence, such as the allottment of the Queen of Etruria; the Prince of peace, & the marriage, is in a state of entire suspension.
As to our relations with this country, it is to be hoped that they will be improved by an increase of the influence of France; they cannot well deteriorate.  I have transmitted Regularly my correspondence with Mr Cevallos, because from that you woud form the most correct judgement; & I coud not presume that you woud depend upon mine without an Examination of the detail.
The State prisoners still Remain in confinement & apparently the process is continuing; but I know from the very best authority, that in fact it has concluded, that at first the kings fiscal declared that he coud not find in the matter Submitted to him any ground of accusation; but that he was afterwards induced to found a charge upon some Roman law (it is to be presumed in the times of Tiberius, Caligula or Nero) which constituted a conspiracy against the monarchs favorite, a high crime against the state; or upon some antient Castilian process of the same kind: be this as it may, the judges (men selected by the court) tho willing to allow that a horse might be a very fit consul, have in this Case unanimously decided in favor of the prisoners: this is not satisfactory therefore publication of the proceeding  the Court does not take the summary course which it probably woud have taken under the same circumstances two years ago tho’ if events of higher importance admit, it will still take it.  Dear Sir with perfect Respect & Esteem your very obliged & obedt. St.

George W Erving


P S.  Neither the proceedings or the Opinion of the Judges will be published; A Royal order will issue in a few days under which the Duke of Infantado will be banished 60 leagues from Madrid; The Duke will lose his rank of general & his place as Chamberlain.


GWE

